Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes and Comments
In the office action mailed 3/7/2022, the examiner examined the claims filed on 1/5/2022, and failed to appreciate that these claims were filed as part of the English translation of the Specification, which applicant filed in response to the Notification of Missing Requirements, and that the claims filed on 1/5/2022 did not amend or replace the claim amendments filed on 7/11/2021.  As correctly pointed out by applicant in a telephone call on 3/11/2022,  the amendments filed on 7/11/2021 should have been under examination in the last action.  Claims 1-2, 4 and 6-13 in the amendment filed 7/11/2021 are currently under consideration.   This Non-Final Office Action replaces the Non-Final Office Action mailed on 3/7/2022 and restart the statutory period for reply. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 6, the claim recites “wherein the linkers P1, P2 and P3 have structures 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (Ultrasensitive on-Site Detection of Biological Active Ricin in Complex Food Matrices Based on immunomagnetic Enrichment and Fluorescence Switch-On Nanoprobe, Anal. Chem., 2019, 19(10), 6454-6461; document already in record). Sun teaches gold/quantum dot nanoprobe for detecting active ricin, comprising gold nanoparticles modified by a linker P1 containing single strand oligodeoxynucleotides (P1-AuNPs), quantum 5 dots modified by a linker P2 containing single strand oligodeoxynucleotides (P2-QDs) and single strand oligodeoxynucleotides P3, wherein the P1, the P2 and the P3 form double strand oligodeoxynucleotides by base pairing hybridization, the gold nanoparticles and the quantum dots are linked to be assembled into a core-satellite structure with the gold nanoparticles being a core and the quantum dots surrounding the gold nanoparticle core (Abstract; Materials and Methods; Results and Discussion).  P1 has the structure 5'-SH-C6H12-TTT TTT TTT ATA TAT ATA-3' ; P2 has the structure 5'-TAA CAT AAT TAG GTC TTT TTT-C6H12-NH2-3' ; and P3 has the structure 5'-GAC CTA ATT ATG AAAAAAAAAAAA TTA TAT ATA TAT-3' (Abstract; Scheme 1; page 3, Chemicals and Instruments).  A 5' terminal of the linker P1 is sulfydryl and is linked with the surfaces of gold nanoparticles AuNPs to obtain P1 modified gold nanoparticles (Pl-AuNPs), while a 3' terminal is a deoxynucleotide sequence L1; a 3' 2-3', and a condensed structural formula of P3 is 3'-L1 '-poly(dA12)-L2'-5', (Materials and Methods).  This is a 5' terminal of the linker P1 is sulfydryl and is linked with the surfaces of gold nanoparticles AuNPs while a 3' terminal is a deoxynucleotide sequence L1; a 3' terminal of the linker P2 is amino and is linked with quantum dots ODs to obtain the P2 modified quantum dots (P2-ODs), while a 5' terminal is a deoxynucleotide sequence L2; the linkers P1 and P2 are respectively subjected to pairing hybridization with deoxynucleotide sequences L1' and L2' at both ends of the P3 to form a double strand structure to link the AuNPs and the ODs; which have a condensed structural formula of the linker P1 is 5' -SH-alkylene-poly(dTn1)-L1-3', a condensed structural formula of the linker P2 is 5' -L2-poly(dTn2)-alkylene-NH2-3', and a condensed structural formula of the linker P3 is 3'-Ll '-poly(dAn3)-L2'-5' (Chemicals and Instruments) wherein the number of carbon atoms of alkylene is an integer of 6, poly(dTn1) and poly(dTn2) represent chains of deoxynucleotides of which a base is thymine (T), and n1 and n2 represent numbers of deoxynucleotides of which the base is the thymine (T) and are independently 6 to 15; poly(dAn3) represents a sequence of deoxynucleotides of which a base is adenine (A), n3 represents a number of deoxynucleotides of which the base is the adenine (A), and the number is an integer within a range of 12 to 15;   L1 represents a sequence of 9 to 12 deoxynucleotides, wherein the number of the deoxynucleotides of which the base is the adenine (A) is at least 40% of a total number of the deoxynucleotides, and the number of the deoxynucleotides of which the base is the thymine (T) is at least 40% of the total number of the deoxynucleotides; and L2 represents a sequence 3O4 with NH2 modified SiO2; 2) copolymerizing two monomers of CBMAA and HEMA through RAFT polymerization to form polymer brushes, and grafting the polymer brushes onto the magnetic beads NH2-MBs to obtain MB@P(C-H), wherein MB represents the SiO2-capped-Fe3O4 amine-modified magnetic beads, C represents BMAA, and H represents HEMA; and 3) then covalently linking a ricin monoclonal antibody (mAbricin) and the MB@P(C-H) to obtain the ricin capture agent magnetic beads (MB@P(C-H)mAbricin); and (II) carrying out specific adsorption on the ricin in the sample by the ricin capture agent magnetic beads (MB@P(C-H)-mAbricin) for 20min to 1 h, then enriching the magnetic beads to the bottom of a container by a magnet, and after pouring out a supernatant, adding an eluent to carry out elution, so that the ricin adsorbed on the magnetic beads is released again and enrichment of the active ricin is completed (page 2, columns 1-2, bridging paragraph; page 3, Preparation of the Specific Magnetic Adsorbent for Ricin; pages 4-5, Fabrication and Characterization of the P(C-H) grafted MBs).  
This application claims benefit as a national state entry of PCT/CN2020/027143, filed 1/15/2020, which claims benefit to CN 20190042764.X, filed 1/17/2019.  As Sun was published on 4/29/2019, before the filing date of PCT/CN2020/027143, 1/15/2020, the rejection under 35 U.S.C. 102(a)(1) proper.   Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Conclusion
This Office Action is Non-Final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
March 15, 2022